                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED:    I/
                                                                                  ?f / z__o

 JOSEPH COLUMBUS,

                               Plaintiff,
                          V.
                                                                No.    19-CV-6722 (RA)
 CAROLYN DALEY SCOTT, HK
 RECOVERY GROUP, INC., PINPOINT                                          ORDER
 TECHNOLOGIES, LLC and RONALD
 HUGHES,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

          The Court has been informed that this case has been settled in principle. Accordingly, it is

hereby:

          ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court's docket if the application to restore the

action is made within thirty (30) days. Any application to reopen this action must be filed within

thirty (30) days of this order, and any application filed thereafter may be denied solely on that

basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement,

the terms of the agreement must be placed on the public record and "so ordered" by the Court

within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir.

2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:       January 28, 2020
             New York, New York


                                                    United States District Judge
